           Case
           Case2:20-mj-00141-BNW
                2:20-mj-00141-BNW Document
                                  Document10
                                           9 Filed
                                             Filed08/03/20
                                                   08/07/20 Page
                                                            Page11of
                                                                   of44




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for Hansel Bitanga Lopez
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                               Case No. 2:20-mj-00141-BNW
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                           BENCH TRIAL
            v.
                                                             (First Request)
13
     HANSEL BITANGA LOPEZ,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Rachel Kent, Special Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brian Pugh, Assistant Federal Public Defender, counsel for Hansel Bitanga Lopez, that the
20
     bench trial currently scheduled on August 12, 2020 at 9:00 a.m., be vacated and continued to a
21
     date and time convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Counsel for the defendant needs additional time to conduct investigation in this
24
     case in order to determine whether there are any pretrial issues that must be litigated and
25
     whether the case will ultimately go to trial or will be resolved through negotiations.
26
            2.      The defendant is not in custody and agrees with the continuance.
           Case
           Case2:20-mj-00141-BNW
                2:20-mj-00141-BNW Document
                                  Document10
                                           9 Filed
                                             Filed08/03/20
                                                   08/07/20 Page
                                                            Page22of
                                                                   of44




 1          3.      The parties agree to the continuance.
 2          4.      Additionally, denial of this request for continuance could result in a
 3   miscarriage of justice. The additional time requested by this Stipulation is excludable in
 4   computing the time within which the trial herein must commence pursuant to the Speedy Trial
 5   Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors under Title
 6   18, United States Code § 3161(h)(7)(B)(iv).
 7          This is the first request for a continuance of the bench trial.
 8          DATED this 03 day of August, 2020.
 9
10    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
11
12
      By /s/ Brian Pugh                                By /s/ Rachel Kent
13    BRIAN PUGH                                       RACHEL KENT
      Assistant Federal Public Defender                Special Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
           Case
           Case2:20-mj-00141-BNW
                2:20-mj-00141-BNW Document
                                  Document10
                                           9 Filed
                                             Filed08/03/20
                                                   08/07/20 Page
                                                            Page33of
                                                                   of44




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:20-mj-00141-BNW
 4
                    Plaintiff,                               FINDINGS OF FACT, CONCLUSIONS
 5                                                           OF LAW AND ORDER
            v.
 6
     HANSEL BITANGA LOPEZ,
 7
                    Defendant.
 8
 9
                                         FINDINGS OF FACT
10
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13          1.      Counsel for the defendant needs additional time to conduct investigation in this

14   case in order to determine whether there are any pretrial issues that must be litigated and

15   whether the case will ultimately go to trial or will be resolved through negotiations.

16          2.      The defendant is not in custody and agrees with the continuance.

17          3.      The parties agree to the continuance.

18          4.      Additionally, denial of this request for continuance could result in a

19   miscarriage of justice. The additional time requested by this Stipulation is excludable in

20   computing the time within which the trial herein must commence pursuant to the Speedy Trial

21   Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors under Title

22   18, United States Code §§ 3161(h)(7)(B) and 3161(h)(7)(B)(iv).

23          This is the first request for a continuance of the bench trial.

24
25
26
                                                       3
           Case
           Case2:20-mj-00141-BNW
                2:20-mj-00141-BNW Document
                                  Document10
                                           9 Filed
                                             Filed08/03/20
                                                   08/07/20 Page
                                                            Page44of
                                                                   of44




 1                                     CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 8   United States Code, Section 3161(h)(7)(A), when the considering the facts under Title 18,
 9   United States Code, § 316(h)(7)(B)(iv).
10                                               ORDER

11          IT IS THEREFORE ORDERED that the bench trial currently scheduled on Wednesday,
12                                                               October 21, 2020 at the hour of
     August 12, 2020, at 9:00 a.m., be vacated and continued to ________________
13   9:00 AM.__.m.
     ___:___
14                      7th day of August, 2020.
            DATED this ____
15
16                                                  UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
                                                       4
